Citation Nr: 1456302	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  14-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a respiratory and/or pulmonary disorder, including as due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Shannon Kennedy Holstein, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to April 1962 and from July 1968 to March 1970.
This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in March and November 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's asbestos-related pleural disease is at least as likely as not due to his asbestos exposure in service.


CONCLUSION OF LAW

The Veteran's asbestos-related pleural disease was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran asserts that he suffers from a respiratory/ pulmonary disorder as a result of his exposure to asbestos in service.  As an initial matter, the Board notes the RO has conceded the Veteran's exposure to asbestos in service.  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9(f).  

Service treatment records note a February 1958 x-ray finding of a suspicious shadow, right first and second anterior intercostal space.  Thereafter, a March 1958 x-ray also showed increased broncho vascular markings in the right apex.  Finally, there are complaints of chest pain in October 1960.  

Post-service, the Veteran's VA treatment records note a significant history of complaints of shortness of breath and chest pain beginning in the 1990s.  In addition, these VA treatment records note the presence of ground glass attenuation.  The Veteran has also undergone pulmonary function tests conducted in July 1998, December 2000, September 2004 and March 2012 that revealed abnormal results.  

Most recently, a May 2013 private treatment record notes a diagnosis of asbestos-related pleural disease.  As such, this claim hinges on whether there is a nexus between the Veteran's in-service asbestos exposure and his currently diagnosed disorder.  Because the evidence on that question is in equipoise, reasonable doubt applies and service connection is granted.  38 C.F.R. § 3.102.  Specifically, medical treatise articles submitted by the Veteran throughout the course of his appeal show a causal link between asbestos exposure and various pulmonary/ respiratory disorders and the presence of ground glass attenuation.  They also note that symptoms such as chest pain and shortness of breath are associated with asbestos related diseases.  

Further, the contrary evidence is not persuasive.  For example, both the February 2012 and January 2014 VA examinations do not attribute the disability to service, citing the Veteran's post-service asbestos exposure.


Based on the above, the Board finds that because the Veteran was likely exposed to asbestos during service and the evidence shows that he has asbestos-related lung disease, the evidence is at least in equipoise as to whether the Veteran's asbestos-related pleural disease is related to asbestos exposure in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for is granted asbestos-related pleural disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


